Exhibit 10.1

LOGO [g91790tvi-logo.jpg]

INTERIM EMPLOYMENT AGREEMENT

THIS INTERIM EMPLOYMENT AGREEMENT (the “Agreement”) is dated April 18, 2007,
between TVI Corporation, a Maryland corporation located at 7100 Holladay Tyler
Road, Suite 300, Glen Dale, Maryland 20769 (“TVI”), and Donald C. Yount, Jr, an
individual residing at 1543 Whispering Woods Circle, Allentown, Pennsylvania
18106-9166 (“Executive”).

In consideration of the Executive’s agreement to provide services under this
Agreement, and TVI’s agreement to employ Executive, and the mutual agreements
set forth below, the sufficiency of which is hereby acknowledged, TVI and the
Executive agree as follows:

1. Employment Relationship. TVI agrees to employ the Executive, and the
Executive agrees to be employed by TVI, as its Interim Executive Vice President
and Chief Operating Officer, reporting directly to TVI’s Board of Directors (the
“Board”). The Executive shall do and perform all services and acts necessary or
advisable to fulfill the duties and responsibilities of such office as set forth
in the Company’s By-Laws and commensurate with the Executive’s position and in
accordance with TVI’s policies and Board directives as in effect from time to
time (the “Services”). Except as may be approved by the Chairman of the Board,
Executive shall be present at TVI’s headquarters or other TVI locations an
average of four (4) working days each week and shall devote not less than thirty
(30) hours per week in providing the Services. Executive shall not act in any
manner adverse to the interests of TVI, nor shall Executive have any conflicts
of interest during his employment.

2. Employment Period. Employment hereunder is “at will.” Either party, at any
time, may terminate this Agreement, with or without cause, by giving at least
thirty (30) days written notice to the other party. Such notice shall be given
in accordance with the notice provisions of this Agreement. TVI shall have the
option to pay Executive for thirty (30) days in lieu of providing thirty
(30) days notice. In the event of any termination of this Agreement, the
Executive agrees to cooperate with TVI in order to ensure an orderly transfer of
the Executive’s duties and responsibilities.

3. Compensation and Benefits.

(a) Compensation. TVI shall pay Executive a monthly salary of Ten Thousand
Dollars ($10,000) in accordance with TVI’s payroll practices as in effect from
time to time. Compensation shall be subject to all applicable withholdings for
appropriate payroll and other taxes required by law.

(b) Benefits. Executive may participate in such welfare, health and life
insurance and pension benefit and incentive programs as may be adopted from time
to time by TVI on the same basis as that provided to similarly-situated
executives of TVI. Additionally, TVI shall reimburse the Executive for all
reasonable and necessary out-of-pocket expenses incurred by the Executive in
performing the Executive’s duties for TVI, in accordance with TVI’s expense
reimbursement policies.

4. Confidentiality and Non-Disclosure.

(a) Confidential Information. Executive acknowledges that during Executive’s
employment with TVI, Executive will be provided access to “Confidential
Information.” “Confidential Information” shall mean any and all information of
any kind, that is not generally known to the public or within the industry in
which TVI competes including, without limitation, business plans and strategies,
marketing plans and strategies, customer and/or client lists, potential customer
and/or client lists; financial data, compensation, pricing, rates, and Work
Product (as defined below). Confidential Information shall not include
information which: (i) Executive can show by documentary evidence was already in
Executive’s



--------------------------------------------------------------------------------

possession prior to Executive’s employment with TVI; (ii) is hereafter disclosed
to Executive by a third party who has no duty of confidentiality to TVI in
respect of it; or (iii) is or becomes generally available to the public through
no act or default on Executive’s part. Executive agrees that during Executive’s
employment with TVI and thereafter, Executive will not use, disclose, transfer,
reveal or otherwise make available any Confidential Information to any third
party, or utilize said Confidential Information for his own gain or benefit,
unless authorized in writing by an authorized officer of TVI. Executive agrees
to take all reasonable steps to preserve the confidential and proprietary nature
of the Confidential Information and to prevent the inadvertent or accidental
disclosure of the Confidential Information.

(b) Work Product Defined. “Work Product” means any inventions, innovations,
technical developments, ideas, concepts, know-how, designs, processes,
documents, computer programs, data, written materials and other works, whether
or not patentable or otherwise capable of protection by intellectual property
laws. Executive agrees to assign to TVI any of his interest in any country in
any and all intellectual or proprietary rights associated with the Work Product,
whether such interest and rights arise under U.S. or foreign patent law,
copyright law, trademark law, trade secret law or otherwise.

5. Indemnity. To the maximum extent permitted by TVI’s By-Laws and the laws of
the State of Maryland, TVI hereby agrees to indemnify and hold the Executive
harmless against any and all liabilities, expenses (including attorneys’ fees
and costs), claims, judgments, fines, and amounts paid in settlement actually
and reasonably incurred in connection with any proceeding arising out of the
Executive’s employment with TVI (whether civil, criminal, administrative or
investigative).

6. General Provisions.

(a) Remedies; Survival. The parties acknowledge that TVI’s damages at law may be
an inadequate remedy for the breach by the Executive of Section 4, and agree in
the event of such breach, that TVI may obtain temporary and permanent injunctive
relief restraining the Executive from such breach, and, to the extent
permissible under the applicable statutes and rules of procedure, a temporary
injunction may be granted immediately upon the commencement of any such suit.
Executive shall pay all costs incurred by TVI, including reasonable attorneys’
fees, in the enforcement of this Agreement. Nothing contained herein shall be
construed as prohibiting TVI from pursuing any other remedies available at law
or equity for breach or threatened breach of any provision of this Agreement,
the parties having agreed that all remedies are to be cumulative. The
obligations contained in Sections 4 and 5 shall survive any termination or
expiration of the Executive’s employment with TVI and, as applicable, shall be
fully enforceable thereafter in accordance with the terms of this Agreement.

(b) Miscellaneous. This Agreement may be amended or modified only in a writing
executed by both parties. The waiver or failure of any party to exercise any
rights under this Agreement shall not be deemed a waiver or other limitation of
any other right or any future right. This Agreement and the rights and
obligations hereunder may not be assigned by either party without the prior
written consent of the other. Subject to the foregoing, this Agreement shall
inure to the benefit of, and shall be binding upon, the parties, their
respective successors and permitted assigns. Any notice or other communication
required or permitted to be given hereunder shall be effected by first class
mail to the address set forth on page one hereof. In the event that any action
is filed in relation to this Agreement, the party which does not prevail in such
action shall pay the reasonable attorneys’ fees and other costs and expenses,
including investigation costs, incurred by the prevailing party in such
proceedings. This Agreement shall be governed, enforced, performed and construed
in accordance with the laws of the State of Maryland (excepting those conflicts
of laws provisions which would serve to defeat application of Maryland
substantive law). Each of



--------------------------------------------------------------------------------

the parties hereto hereby submits to the exclusive jurisdiction of the state
and/or federal courts located within the State of Maryland for any suit, hearing
or other legal proceeding of every nature, kind and description whatsoever in
the event of any dispute or controversy arising hereunder or relating hereto, or
in the event any ruling, finding or other legal determination is required or
desired hereunder. The parties agree to do such further acts and to execute and
deliver such additional agreements and instruments from time to time as either
may at any time reasonably request in order to assure and confirm unto such
requesting party the rights, powers and remedies conferred in the Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

TVI CORPORATION

/s/ Mark N. Hammond

Mark N. Hammond, Chairman of the Board EXECUTIVE

/s/ Donald C. Yount, Jr

Donald C. Yount, Jr



--------------------------------------------------------------------------------

December 11, 2007

Donald C. Yount, Jr.

7100 Holladay Tyler Road

Glenn Dale, MD 20769

 

  Re: Employment Agreement.

Dear Don:

Reference is made to that certain April 18, 2007 Interim Employment Agreement
(the “Employment Agreement”) entered into between TVI Corporation, a Maryland
corporation (“TVI”) and you. All capitalized terms used in this letter not
expressly defined herein shall have the same meanings assigned to them under the
Employment Agreement.

TVI and you agree to amend the Employment Agreement effective as of the date
first above written as follows:

1. Section 1 of the Employment Agreement is amended and restated in its entirety
to read as follows:

“1. Employment Relationship. TVI employs the Executive, and the Executive agrees
to be employed by TVI, as its Executive Vice President and Chief Operating
Officer (“COO”), reporting directly to TVI’s Chief Executive Officer (the
“CEO”). The Executive shall do and perform all services and acts necessary or
advisable to fulfill the duties and responsibilities of such office as set forth
in TVI’s By-Laws and commensurate with the Executive’s position and in
accordance with TVI’s policies and the CEO’s directives as in effect from time
to time (the “Services”). The Executive agrees to devote all of the Executive’s
working time, attention and efforts to TVI and to perform the Services in
accordance with TVI’s policies as in effect from time to time; provided that,
the Executive shall be permitted to engage in such limited and non-competitive
outside business activities that do not interfere with the performance of the
Services and his duties hereunder only as may be expressly approved in writing
by the Company in advance and in accordance with the business and ethical
standards of TVI adopted from time to time, including without limitation the
business activities set forth in Schedule 1. Executive shall not act in any
manner adverse to the interests of TVI, nor shall Executive have any conflicts
of interest during his employment. The Executive’s principal place of employment
shall be the Employer’s executive offices currently located in the Glenn Dale,
Maryland area.”

2. Section 3(a) of the Employment Agreement is amended and restated in its
entirety to read as follows:

“(a) Compensation.

(i) Base Salary. TVI shall pay to Executive a base salary at an annual rate of
Two Hundred Sixty-Five Thousand Dollars ($265,000), subject to increase as
determined in the sole and absolute discretion of the TVI based upon its
evaluation of Executive’s performance (the “Base Salary”). Base Salary shall be
payable in accordance with TVI’s payroll practices, as in effect from time to
time, including all applicable withholdings for appropriate payroll and other
taxes required by law.

(ii) Incentive and Other Awards. The Executive shall be eligible to receive an
annual performance-based incentive award to be determined in the sole and
absolute



--------------------------------------------------------------------------------

discretion of TVI based upon its evaluation of Executive’s performance.
Additionally, the Company may, in the exercise of its sole and absolute
discretion, grant Executive other awards from time to time.”

3. Section 4 of the Employment Agreement is amended and restated in its entirety
to read as follows:

“4. Confidentiality, Invention Assignment and Non-Solicitation. TVI and
Executive shall concurrently enter into an Employee Confidentiality, Invention
Assignment and Non-Solicitation Agreement, the form of which is set forth in
Exhibit A.”

4. In the event that Executive relocates from his current residence to the
Maryland or surrounding areas in furtherance of his employment as contemplated
under this Employment Agreement on or prior to the first anniversary of the date
of this letter, TVI shall reimburse Executive for reasonable moving expenses
actually incurred relating to such relocation.

5. The parties acknowledge that, consistent with TVI’s Board compensation
policies and practices, as a non-independent director (other than by virtue of
service as an interim executive officer), Executive shall not be entitled to
receive any Board compensation whatsoever hereafter.

When counter-signed by you below, this letter will formally acknowledge our
agreement to the foregoing. This letter is executed and delivered subject to the
terms of the Employment Agreement which, except as expressly amended by this
letter, contains the entire agreement of the parties with respect to the matters
covered and no other or prior promises, negotiations or discussions, oral or
written, made by any party or its employees, officers or agents will be valid
and binding. Except as expressly set forth by this letter, all of the terms,
conditions and covenants of the Employment Agreement shall remain in full force
and effect, and are hereby confirmed in all respects.

 

Very truly yours,

TVI CORPORATION

/s/ Harley A. Hughes

Harley A. Hughes, President & CEO

 

AGREED TO AND ACCEPTED THIS 11TH DAY OF DECEMBER, 2007:

/s/ Donald C. Yount, Jr.

Donald C. Yount, Jr.